           Case 5:21-cv-03037-SAC Document 2 Filed 02/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

NOLAN LEE ALJADDOU,

                Petitioner,

                v.                                                   CASE NO. 21-3037-SAC

UNITED STATES DISTRICT
COURT for the DISTRICT of
NEBRASKA,

                Respondent.

                                   ORDER TO SHOW CAUSE

         Petitioner filed this pro se petition for writ of habeas corpus naming the United States

District Court for the District of Nebraska as the Respondent. Petitioner’s claims involve his

criminal case pending in the United States District Court for the District of Nebraska. See

United States v. Al-Jaddou, Case No. 8:20-cr-00119-JFB-SMB-1 (D. Neb., filed June 17, 2020).

Petitioner must show good cause why this matter should not be dismissed without prejudice.

         Petitioner’s claims relate to his pending criminal case. Petitioner must raise these issues

in his pending criminal case. Even if Petitioner’s criminal case was no longer pending, this

Court would not be the proper Court to attack any sentence imposed. A federal prisoner seeking

release from allegedly illegal confinement may file a motion to “vacate, set aside or correct the

sentence.” 28 U.S.C. § 2255(a). A motion under § 2255 must be filed in the district where the

petitioner was convicted and sentence imposed. Sines v. Wilner, 609 F.3d 1070, 1073 (10th Cir.

2010).

         Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would
                                                  1
          Case 5:21-cv-03037-SAC Document 2 Filed 02/09/21 Page 2 of 2




necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Id. at 487. In Heck, the Supreme Court held that a § 1983 damages claim that necessarily

implicates the validity of the plaintiff’s conviction or sentence is not cognizable unless and until

the conviction or sentence is overturned, either on appeal, in a collateral proceeding, or by

executive order. Id. at 486–87.

       Because Petitioner’s claims are not properly brought in this Court, he should show good

cause why his Petition should not be dismissed without prejudice.

       IT IS THEREFORE ORDERED THAT Petitioner is granted until March 1, 2021, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why his Petition should not be dismissed without prejudice for the reasons set forth in this

Order to Show Cause.

       IT IS SO ORDERED.

       Dated February 9, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
